Order denying motion to change place of trial reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Appeal from order denying defendant’s motion for a reargument dismissed, without costs. The action not being one specified in either section 182 or 183 of the Civil Practice Act,  and the plaintiff being a foreign corporation and having no residence in the county of Kings within the meaning of section 182 of the Civil Practice Act,  the defendant is entitled, as a matter of right, to have the trial of the case in Suffolk county, where he resides. Lazansky, P. J., Young, Kapper, Carswell and Tompkins, JJ., concur.